UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 07-6911



CHARLES C. MOORE, JR.,

                                              Plaintiff - Appellant,

          versus


TERRY SIMMONS; MATTHEW DELBRIDGE; PAUL HORTON;
JAMES B. BENNETT; JAMES KING, Mailroom
Supervisor; ROBERT SMITH, Superintendent;
LARRY DALE, Assistant Supervisor; MARVIN L.
POLK,   Warden;   JOHN   H.  CONNELL,   Clerk;
MUNICIPALITY    SNOW    HILL   COUNTY    COURT
ADMINISTRATION DEPARTMENT,

                                           Defendants - Appellees.


Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. Malcolm J. Howard, Senior
District Judge. (5:06-ct-03143-H)


Submitted: August 30, 2007             Decided:     September 11, 2007


Before MICHAEL, KING, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Charles C. Moore, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Charles C. Moore, Jr. appeals the district court’s order

dismissing his 42 U.S.C. § 1983 (2000) complaint under 28 U.S.C.

§ 1915(e)(2)(B) (2000).      We have reviewed the record and find no

error.     Accordingly, we affirm for the reasons stated by the

district    court.    See   Moore    v.     Simmons,   No.   5:06-CT-03143-H

(E.D.N.C. May 18, 2007).      We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials    before   the   court   and     argument   would   not   aid   the

decisional process.



                                                                     AFFIRMED




                                    - 2 -